Title: Address of Welcome of the Officials of Norfolk, 25 November 1789
From: Officials of Norfolk
To: 



Norfolk, November 25th. 1789

The Address of the Mayor, Recorder and Aldermen of the Borough of Norfolk, to his Excellency Thos. Jefferson Esquire
It is with singular pleasure that we congratulate you on your safe arrival to your native Land, returning you our unfeigned thanks for the many eminent services you have rendered the Trade of the State during your residence abroad. We are happy in having an opportunity of making our personal acknowledgements to a Character to which we are so deeply indebted, and our fervent wishes are, that you may be as happy in the important Station you are now called to by a grateful Country, as you have been successful in your negotiations.


Robert Taylor, Mayor
Jas. Taylor


George Kelly
Paul Proby


Cornelius Calvert Senr
Ben: Pollard


Cary H. Hansford
Richard E: Lee


